THE COURT.
The clerk’s and reporter’s transcripts were filed in this court on June 10, 1941. Nothing further has been filed in this court except the papers in connection with this motion. On November 15, 1941, the respondent filed a notice of motion to dismiss the appeal on the ground that no printed points and authorities had been filed within thirty days as required by rule I, section 4, of the Rules for the Supreme Court and District Courts of Appeal, together with an affidavit of service of the notice of motion. Before the motion was heard we were informed by counsel for the appellant that the granting of the motion would not be opposed.
The motion is granted and the appeal is dismissed.